DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer (DE 29624383) in view of Mayerboeck et al. (US 2008/0029943)
Re claims 1 and 15, Brauer teaches a subframe mounting bush structure comprising: an outer shell (3); a first bridge (7) formed in the outer shell along a longitudinal direction; a second bridge (7b) formed in the outer shell along the longitudinal direction; a first inner shell (5) positioned at a center of the first bridge; and a second inner shell (10) positioned at a center of the second bridge. (Fig. 12)  Brauer does not teach wherein when a vehicle body and a subframe are connected to each other, lower plates different from each other are disposed at one side of the first inner shell and the second inner shell, respectively, so that a bolt fixed to the vehicle body can pass through.
Mayerboeck et al. teach wherein when a vehicle body and a subframe (12) are connected to each other, a lower plate (14) disposed at one side of a first inner shell and a second inner shell, respectively, so that a bolt fixed to the vehicle body can pass through. (Par. 20, Fig)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lower plate and bolt of Mayerboeck et al. in the invention of Brauer in order to provide attachment means to a vehicle.
Brauer as modified does not teach lower plates different from each other.  Applicant has not disclosed that different shapes of the lower plates solve any stated problem or are for any particular purpose.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) held that a person of ordinary skill in the art would have found obvious a particular configuration absent persuasive evidence that the particular configuration was significant. (MPEP 2144.04 IV B)

Re claims 2 and 16, Brauer as modified teaches wherein the outer shell (3) is an elliptic pipe form in which a length of a width direction is larger than a length of the longitudinal direction.

Re claims 3 and 17, Brauer as modified teaches in an inner circumferential surface of the outer shell (3), a first side surface space (12) formed between a portion adjacent to a first end portion of the outer shell in a width direction and the first bridge; in the inner circumferential surface of the outer shell, a second side surface space (12) formed between a portion adjacent to a second end portion of the outer shell in the width direction and the second bridge; and an inter-space (2a) formed between the first bridge and the second bridge. (Fig. 12-13)

Re claims 4 and 17, Brauer as modified teaches wherein the first side surface space and the second side surface space (12, 12) are a same size, and wherein the inter-space (2a) is larger in size than the first side surface space or the second side surface space. (Fig. 12-13)

Re claims 5 and 18, Brauer as modified teaches in the inner circumferential surface of the outer shell, a reinforcement rubber (76) provided on a portion adjacent to both end portions of the outer shell in the width direction. (Fig. 12-13)

Re claim 10, Brauer discloses as modified teaches rigidities of the first bridge and the second bridge (7, 7b) are the same as each other.

Re claim 11, Brauer as modified teaches at least one additional bridge (26) formed in the outer shell; and an additional inner shell (20) positioned at a center of the additional bridge. (Fig. 12)

Re claim 12, Brauer as modified teaches wherein rigidities of the bridges (7, 7b, 26) formed in the outer shell (3) are the same as each other.

Re claims 13 and 20, Brauer as modified teaches a rubber member (26) having a ring form provided in an inner circumferential surface of the outer shell (3), wherein end portions of the first bridge and the second bridge (7, 7b) are connected to the rubber member. (Fig. 12-13)

Re claim 14, Brauer teaches a subframe mounting bush structure for improving NVH performance, comprising: an outer shell (3) formed so that a length of a width direction is longer than that of a longitudinal direction; two or more inner shells (5, 10) provided in the outer shell; and two or more bridges (7, 7b, 26) formed in the outer shell, the two or more bridges configured to fix the two or more inner shells, wherein rigidities of the two or more bridges are the same as each other. (Fig. 12-13)
Brauer does not teach wherein when a vehicle body and a subframe are connected to each other, lower plates different from each other are disposed at one side of the first inner shell and the second inner shell, respectively, so that a bolt fixed to the vehicle body can pass through.
Mayerboeck et al. teach wherein when a vehicle body and a subframe (12) are connected to each other, a lower plate (14) disposed at one side of a first inner shell and a second inner shell, respectively, so that a bolt fixed to the vehicle body can pass through. (Par. 20, Fig)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lower plate and bolt of Mayerboeck et al. in the invention of Brauer in order to provide attachment means to a vehicle.
Brauer as modified does not teach lower plates different from each other.  Applicant has not disclosed that different shapes of the lower plates solve any stated problem or are for any particular purpose.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) held that a person of ordinary skill in the art would have found obvious a particular configuration absent persuasive evidence that the particular configuration was significant. (MPEP 2144.04 IV B)

Allowable Subject Matter
Claims 6-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni et al. teach a subframe bush structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
July 30, 2022